DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 8 and 15:  

1. A data processing system, comprising: 

a computer-readable memory to store data and instructions; 

a communication bus; 

one or more processors communicatively coupled to the communication bus, the one or more processors to execute instructions which cause the one or more processors to perform operations, comprising: 

discovering a hardware device communicatively coupled to the communication bus; 

launching a user space driver daemon; 

establishing an inter-process communication (IPC) link between a first proxy interface for the user space driver daemon and a second proxy interface for a server process in a kernel space; 

receiving, at the first proxy interface, an access right to enable access to a memory buffer in the kernel space; and 

relaying an access request for the memory buffer from the user space driver daemon via a third-party proxy interface to enable the user space driver daemon to access the memory buffer, the access request based on the access right.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183